Title: To Thomas Jefferson from James Madison, 22 September 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                        
                        on or before 22 Sep. 1806
                     
                  
                        Among the enclosures is a letter from Turreau, requesting a loan, to be applied to the equipment of the
                            damaged ships of war now in our ports. I have sketched an answer for your consideration & correction. It is the more
                            necessary to be explicit in the refusal, as the case may be followed by others of greater extent, and resulting from
                            Combat as well as casualties. I have proceeded on the ground that nothing but humanity, or a regard
                            to our own advantage or conveniency, could reconcile public aids, with our neutral duties. I have
                            taken for granted also that anysuch expenditure would not be within the contemplation of our appropriation laws.
                        I observe by the letters from Norfolk to Mr. Gallatin, that the use of the public navy yard there has been
                            offered for the repair of a British Frigate. As this may be resolved into an aid equivalent to money, should it not be
                            well for the Navy Agent to be intrusted not, to repeat such civilities, and to have this for an answer to any complaint of partiality which may come from a French Quarter?
                        I had a conversation with Mr.       on my way home, and was glad to find him in
                            every disposition which could be desired. He will be here on the 1st. of Octr, when I hope for the pleasure of seeing
                            you, if not otherwise advised by you in the mean time. Permit me to suggest, what I really think will in every view be
                            most suitable, that as in personal interviews the advances can not well be absolutely simultaneous. He should be smoothed
                            by an unhesitating manifestation on your part, which I am sure will be duly
                            met. Yrs. always with respectful attachment
                        
                            James Madison
                            
                        
                    